Douglas, J.
The issues before this court focus on the award and payment of sustenance alimony. Did the trial court abuse its discretion in not terminating sustenance alimony payments on a date certain? May a trial court, pursuant to R.C. 3105.18 (A) and (B), award sustenance alimony based on a fixed percentage of the payor’s gross annual income less FICA? When may a trial court make sustenance alimony payments chargeable against the payor’s estate?
In Ohio, alimony consists of two components: a division of marital assets and liabilities, and periodic payments for sustenance and support. Kaechele v. Kaechele (1988), 35 Ohio St. 3d 93, 95, 518 N.E. 2d 1197, 1200. As part of a divorce proceeding, a trial court has equitable authority to divide and distribute the marital estate, and then consider whether an award of sustenance alimony would be appropriate. Holcomb v. Holcomb (1989), 44 Ohio St. 3d 128, 541 N.E. 2d 597; R.C. 3105.18(A).
Courts in this state derive their power to award sustenance alimony from the statutes. R.C. 3105.18(A) and (B) provide a trial court with guidelines for determining whether alimony is necessary and the nature, amount and manner of alimony payments. Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399, 414, 75 O.O. 2d 474, 482, 350 N.E. 2d 413, 423. The trial court is provided with broad discretion in deciding what is equitable upon the facts and circumstances of each case, but such discretion is not unlimited. Cherry v. Cherry (1981), 66 Ohio St. 2d 348, 355, 20 O.O. 3d 318, 322, 421 N.E. 2d 1293, 1299. A reviewing court cannot substitute its judgment for that of the trial court unless, considering the totality of the circumstances, the trial court abused its discretion. Holcomb, supra, at 131, 541 N.E. 2d at 599. As we noted in Blakemore v. Blakemore (1983), 5 Ohio St. 3d 217, 219, 5 OBR 481, 482, 450 N.E. 2d 1140, 1142, for an abuse of discretion to exist, the court’s attitude must be unreasonable, arbitrary or unconscionable and not merely an error of law or judgment.
Accordingly, in this appeal, we must look at the totality of the circumstances and determine whether the trial court acted unreasonably, arbitrarily or unconscionably in awarding sustenance alimony to appellee.
I
Appellant contends that the trial court erred by not providing a termination date as to the sustenance alimony payments. Appellant specifically targets that portion of the initial entry requiring him to continue payments for the life of the appellee unless she remarries or cohabits for more than *68six months consecutively,1 and the language in the second entry making the award unmodifiable “* * * as long as * * * [appellee] continues to be the homemaker for her children as their custodian * *
Appellant urges that sustenance alimony is awarded to afford a spouse a reasonable time to become self-supporting, and in the vast majority of cases, including the case sub judice, sustenance alimony should be limited to a certain duration.
The court of appeals acknowledged that the modern trend is to limit alimony to a definite period of time, but to do so in this case, said the court, would be a hardship upon appellee. We disagree.
The better approach, we believe, has been recognized in Koepke v. Koepke (1983), 12 Ohio App. 3d 80, 12 OBR 278, 466 N.E. 2d 570, where the court stated:
“Considering current social and economic conditions, * * * awards of alimony for sustenance and support should be made terminable upon a date certain in the vast majority of cases wherein both parties have the potential to be self-supporting. In such cases, an award of alimony terminable upon a date certain provides both the interim support necessary to the recoverer of the award and certainty in the judgment.” (Emphasis added.) Id. at 81, 12 OBR at 279-280, 466 N.E. 2d at 571.
The Koepke court further stated that providing a termination date is not legally mandated and, in some situations, it could work a hardship on either the payor or payee. Therefore, “* * * in cases involving a marriage of long duration, parties of advanced age, and a homemaker-spouse with little opportunity to develop a career, a trial court may, in the proper exercise of its discretion, award alimony terminable only upon certain contingencies * * *.” (Emphasis added.) Id. at 81, 12 OBR at 280, 466 N.E. 2d at 571.
Our review of the record indicates that appellant and appellee were married for eighteen years. At the time of trial, appellee was thirty-seven years old and in good health. Appellee’s expert testified that appellee’s earning capacity was $15,150 per year. Also at the time of trial, appellee had resumed her college education and estimated she could complete her degree requirements in four or five years. In addition, appellee testified she was in love with a physician. The physician testified he had asked the appellee to marry him.
In Ohio, terminating a marriage is often approached by the courts as a dissolution of a partnership and “[o]nly after a division of property is made, is the court statutorily authorized to consider whether an additional amount is needed for sustenance, and for what period will such necessity persist.
“Any grant of ‘alimony’ for sustenance is necessarily co-extensive with the court’s determination that it is needed and warranted. * * *” (Emphasis added.) Wolfe, supra, at 414, 75 O.O. 2d at 482, 350 N.E. 2d at 423.
Hence, it follows that a trial court must determine whether there is a need for sustenance alimony, and, if so, the amount needed and the dura*69tion of the need. Need is “[a] relative term, the conception of which must, within reasonable limits, vary with the personal situation of the individual employing it. [The] [t]erm means to have an urgent or essential use * * Black’s Law Dictionary (5 Ed. 1979) 929.
After determining a need exists, the court is then confronted with the often difficult task of determining the duration of the need. The modem trend favors terminating alimony on a date certain. The reason for awarding sustenance alimony payable only to a date certain is that the payee’s need requiring support ceases, when, under reasonable circumstances, the payee can become self-supporting. Conversely, if under reasonable circumstances a divorced spouse does not have the resources, ability or potential to become self-supporting, then an award of sustenance alimony for life would be proper.
After a thorough review of the record, and in light of appellee’s testimony, we find that appellee has the resources, ability and potential to become self-supporting. Furthermore, we find that terminating sustenance alimony on a date certain would not work an undue hardship on appellee. We have concluded that within a reasonable time, and with a reasonable effort on the part of appellee, she can become self-supporting.
Accordingly, we hold that except in cases involving a marriage of long duration, parties of advanced age or a homemaker-spouse with little opportunity to develop meaningful employment outside the home, where a payee spouse has the resources, ability and potential to be self-supporting, an award of sustenance alimony should provide for the termination of the award, within a reasonable time and upon a date certain, in order to place a definitive limit upon the parties’ rights and responsibilities.
II
The initial entry mandated appellant pay appellee “* * * [annual] support alimony a sum equal to thirty-three and one-third percent (33 1/3%) of the payor’s gross earned income * * * less payor’s FICA payments.” (Emphasis added.) The fourth entry added that the minimum monthly payment was to be $2,000.
Appellant contends that awarding appellee sustenance alimony for her life based on a fixed percentage of appellant’s gross income is contrary to law. Appellant further contends the trial court put undue emphasis on appellant’s marital conduct and did not base the award on appellee’s need. Therefore, urges appellant, the court’s award was unreasonable and an abuse of discretion.
The court of appeals held the trial court did not abuse its discretion and properly considered all relevant factors as set forth in R.C. 3105.18. Furthermore, the appellate court stated that even though R.C. 3105.18 is silent as to marital misconduct, it may be a relevant factor in the court’s determination of an alimony award. See Esteb v. Esteb (1962), 173 Ohio St. 259, 19 O.O. 2d 80, 181 N.E. 2d 462. The court of appeals determined that prior to the appellant’s moving out of the home, appellant provided appellee approximately $2,100 per month to operate the family home. By the trial court’s awarding appellee 33-1/3 percent of appellant’s gross income less FICA, this, according to the court of appeals, provided an amount necessary to operate the family home and pay for appellee’s medical expenses, taxes and college tuition for which appellee is now responsible. Thus, continued the court, the percentage of in*70come approach is justified. We do not agree with the conclusion of the court of appeals.
Literally construed, R.C. 3105.18 (A) and (B) provide a trial court with broad discretion in awarding alimony based on the payor’s ability to pay and the payee’s need. However, this statutory scheme does not allow a court to fine, penalize or reward either party at the time of the divorce decree. See Campbell v. Campbell (1968), 17 Ohio App. 2d 87, 46 O.O. 2d 101, 244 N.E. 2d 525.
As this court has noted on numerous occasions, “[w]hile we recognize that ‘* * * [njeither party should make a profit at the expense of the other * * *,’ Cherry, supra, at 355, 20 O.O. 3d at 322, 421 N.E. 2d at 1299, we do not interpret R.C. 3105.18 to require an alimony award that provides the parties with an equal standard of living or a standard of living equivalent to that established during the marriage. iSustenance alimony is based on need * * *.
U * * *
“* * * The goal is to reach an equitable result. The method by which the goal is achieved cannot be reduced to a mathematical formula. * * *” (Emphasis added.) Kaechele, supra, at 95-96, 518 N.E. 2d at 1200.
In the case at bar, the trial court, as affirmed by the court of appeals, awarded sustenance alimony based on a fixed percentage of appellant’s gross income less FICA. However, upon review of the record, and looking at the totality of the circumstances, we find that fashioning an award based on a percentage of appellant’s gross income was unreasonable.
Appellee testified that during the marriage she had been able to operate the family home on $2,100 per month and that she was now seeking sustenance alimony of $20,000 per year. Even accepting at face value that, for at least a period of time, appellee was entitled to the amount she sought as her “need,” the award based on 33-1/3 percent of appellant’s gross income substantially exceeded this amount. In essence, when a sustenance award is not limited to the payee’s need, the award has the effect of punishing the payor and rewarding the payee. Further, an award based solely on a percentage of appellant’s income, gross or otherwise, does not take into consideration appellee’s need or appellant’s ability to pay.
There are no reported cases in Ohio which support or prohibit the awarding of a percentage of a payor’s income for sustenance alimony. The issue has been decided, however, in other jurisdictions.
In Jacobs v. Jacobs (1979), 219 Va. 993, 254 S.E. 2d 56, the Virginia Supreme Court reversed an order of a lower court which required “* * * that the defendant pay 25% of all income received by him in any calendar year beginning with 1977 in excess of $32,000 * * *.” The court held that alimony awards should not penalize or reward either party but rather should do equity to both parties. A balance, said the court, must be struck and any award made should be upon the basis of the circumstances disclosed by the evidence at the time of the award as judged in light of contemporary conditions. Where an award is premised upon the occurrence of an uncertain future circumstance, such an award defeats the purpose of the statutory scheme.
Much of the same reasoning was used by the appellate court in McClung v. McClung (Fla. App. 1985), 465 So. 2d 637. In McClung, the appellate court reversed an award of alimony granted by a lower court where the lower court ordered permanent ali*71mony in an amount equalling fifty percent of the combined total net incomes of the spouses. The appellate court held that the formula was inequitable because the husband would become obligated to pay an increased amount of alimony if his income increased even if the wife’s needs did not increase.
The court said that “* * * [w]e do not favor the use of a formula to determine the amount of alimony for the future when, as here, there is no evidentiary basis for the present determination of relevant future events.” Id. at 638.
Likewise, in Roscini v. Roscini (1973), 41 App. Div. 2d 895, 342 N.Y. Supp. 2d 681, the appellate court held that a provision requiring a defendant to pay as additional alimony 12.5 percent of any bonus or additional compensation he may receive in a lump sum should be deleted for the reason that a wife is not entitled to a share of her husband’s income as such, nor is there a right to escalation as the husband prospers. Further, held Roscini, the court in the future should determine if changed circumstances require a modification, and that it is unwise to make provision for the sharing of a prospective bonus which may never be paid.
These cases, and other cases not cited, are persuasive to us. Even so, we have made our decision based upon the record of the case now before us and what we believe is proper and fair.
In the case at bar, the trial court has fashioned an award that could, and more than likely would, fluctuate monthly. By fashioning such an award, the court merely is guessing what the needs and abilities of appellee and. appellant will be. Considering appellant’s current employment, it is speculative at best to forecast what his earnings may be from commissions and bonuses. Appellant’s earnings are uncertain given the whims of the brokerage business. Moreover, such an award is speculative as to what appellee’s needs will be in the future. Therefore, considering the totality of the circumstances, an award based on a percentage of the appellant’s income, gross or otherwise, was unreasonable.
Accordingly, absent an agreement between payor and payee spouses, it is improper to include in an award of sustenance alimony a clause requiring the payor to pay alimony based on a fixed percentage of the payor’s income, gross or otherwise, when the award is in the form of a penalty or is not based on the payee’s need. Further, an award of sustenance alimony must not exceed an amount which is reasonable.
Ill
The final issue for disposition is whether the trial court erred in awarding sustenance alimony as a charge against appellant’s estate.
We have previously held in DeMilo v. Watson (1957), 166 Ohio St. 433, 2 O.O. 2d 433, 143 N.E. 2d 707, that “* * * a court granting a divorce may, in the expressly sanctioned exercise of general equity power and jurisdiction and regardless of the ‘aggression’ of either party, embody in the judgment an order for the payment of alimony in future installments, which order will be operative according to its terms against the estate of the party, charged with such payments, after Ms death.” (Emphasis added.)
The payee in DeMilo was awarded alimony for a fixed amount and time, to wit: $175 per month for twelve years. After the eighth monthly payment, the payor died. This court permitted the remainder of the payments to be a charge against the payor’s Gstat©
In Snouffer v. Snouffer (1937), 132 *72Ohio St. 617, 9 O.O. 14, 9 N.E. 2d 621, we held that:
“Where, upon the granting of a divorce to the wife * * * there is an equitable division of * * * real and personal estate made * * * and the wife is further awarded, as alimony, $100 per month, payments to continue so long as she remains unmarried, in the absence of contract or statutory provision to the contrary, such decree * * * will * * * not embrace periods beyond the death of the husband.” (Emphasis added.)
In construing our previous decisions, we have concluded that in order for a sustenance alimony award to be a charge against appellant’s estate here, the award must be a definite sum that will cease on a date certain.
Accordingly, sustenance alimony awarded in a specific amount for a definite period of time, whether encompassed in an agreement between the payor and payee or decreed by court order, is chargeable against the payor’s estate to the extent such award is not fully paid at the death of the payor. Further, an award of sustenance alimony for a fixed period of time and for a definite amount is not rendered indefinite even though the award is made subject to the payee’s death, remarriage or cohabitation. See Ressler v. Ressler (1985), 17 Ohio St. 3d 17, 17 OBR 14, 476 N.E. 2d 1032.
IY
In reversing the judgment of the court of appeals, and thus that of the trial court, we do so with the foregoing discussion so as to facilitate, upon remand, a redetermination of the alimony issues.2 In addition, and more specifically, our reason for reversing is that we find the trial court’s orders to be, in several respects, internally inconsistent. As examples, we have considered the following.
A
In the initial entry, the trial court ordered that “* * * as to those matters involving the separate maintenance and support of the plaintiff, Nancy R. Kunkle, that this court maintain continuing jurisdiction.” This would appear to give the court continuing authority to modify the order based upon changing circumstances. Yet, within the same entry, the court provided that “* * * [s]aid payments shall continue during the life of the payee, Nancy R. Kunkle, so long as she does not remarry or cohabit with a person of the opposite sex for more than six (6) months continuously with the happening of either of the latter subjecting said award to modification by the Court.” (Emphasis added.) The emphasized language would seem to limit the court’s power of modification to just two special circumstances, rather than the court’s using its “continuing jurisdiction” to monitor the award in all respects.
B
In a later entry, the “third entry,” the court, without changing the “continuing jurisdiction” language of the initial entry, inserted into the order a further limitation on modification of the order “* * * upon hearing as to the facts that then exist including whether or not plaintiff is maintaining a home for any of the children.” (Emphasis added.) In addition, the court in its “second entry” ordered that “* * * as long as the plaintiff continues to be the homemaker for her children as their custodian, said award should continue unmodified * * *.” (Emphasis added.)
*73Taken together, these entries could be read to allow the alimony award to be unmodifiable even if the appellee remarried or cohabited for more than six months, so long as she was maintaining a home for any of the children (emancipated by age or not) or so long as she continued to be the “homemaker for her children.” Such an interpretation would clearly negate the “need” factor.
C
In the trial court’s initial entry, the percentage used to determine the amount of alimony payable was to be applied to appellant’s gross earned income. In a later entry, the court made the sustenance alimony a charge, after appellant’s death, against his estate. The court did so having conceded earlier in the entry that “[t]he court can find no authority, unless by agreement of the parties, for judicial action charging defendant’s estate and/or insurance with support of his minor children after his death. The Court, however, finds it is reasonable under the facts of this case that such protection be made available to the plaintiff as well as permitting the sustenance alimony to be a charge against the defendant’s estate.” (Emphasis added.)
The confusion arises because it is obvious that appellant would not be receiving “earned” income after his death. If the percentage and/or the $2,000 minimum is based upon earned income, there would be no such income to support the award.
V
We are not unmindful that we are setting forth guidelines which involve serious policy considerations, but it has become increasingly obvious, as our courts struggle with these difficult problems, that there is a need for this court to give guidance and direction, as best we can, to the bench and bar of this state in this admittedly elusive area of the law.
We are also not unmindful that the trial judge and the court of appeals struggled, as have we, with the issues presented by this case. They did not have the benefit of the guidelines we announce today. Under the circumstances, their efforts should be commended.
Further, we are aware that our decision today will not receive universal approbation. This is expected and understandable. It is our hope and expectation that as courts at all levels deal with these ever-increasing problems in our changing society, we will reach some consensus that can and will be generally accepted.
VI
In summary, we reverse the judgment of the court of appeals as it pertains to the question of alimony. We remand this cause and these issues to the trial court with instructions to award appellee sustenance alimony in a definite amount for a specific and reasonable period of time based upon appellant’s ability to pay and appellee’s need, taking into consideration the length of the marriage and appellee’s resources, ability and potential to become self-supporting. Such an order may include, of course, a provision that any ascertainable unpaid sums still due at appellant’s death may be a charge against his estate.

Judgment reversed and cause remanded.

Moyer, C.J., Sweeney, Holmes and H. Brown, JJ., concur.
Wright and Resnick, JJ., dissent.

 It has been suggested that a literal reading of this provision would permit appellee to cohabit for five months and twenty-nine days, cease cohabitation for a short period and then resume cohabitation and still never be in violation of the court’s order. While we do not even suggest that appellee might contemplate such a course of action, nevertheless it must be conceded (at least for argument) that under the trial court’s order, such a situation could lawfully exist.


 Our remand for a further determination of alimony issues does not, of course, foreclose concurrent further consideration of the child support award.